Citation Nr: 0007205	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  93-27 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities.

2.  Entitlement to service connection for a cervical spine 
disorder secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from November 
1945 until August 1947, when he received a medical discharge 
after having had a tumor removed from the upper third of his 
right femur.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied the 
appellant's claims for increased evaluations and which also 
denied entitlement to a total rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities, as well as entitlement to 
service connection for a cervical spine disorder secondary to 
the service-connected lumbar spine disorder.

Originally, the appellant was appealing an issue of an 
increased rating for a low back disorder.  He appeared before 
a Member of the Board on that issue at a December 1993 
personal hearing.  The rating for the back disorder was 
increased to 60 percent and, as noted, that the appeal as to 
that issue was withdrawn at the personal hearing before the 
undersigned in October 1999.

In October 1999, a Travel Board hearing was held at the RO 
before Michael D. Lyon, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102.  The transcript 
of the hearing shows that the appellant withdrew his appeal 
for his claims of entitlement to increased ratings for left 
and right knee disabilities, a lumbar spine disability and a 
right hip disability.  The oral statement, when transcribed, 
became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Therefore, the Board finds that the appeal for the claims of 
entitlement to increased ratings for the left and right knee, 
lumbar spine and right hip disabilities have been withdrawn.  
38 C.F.R. § 20.204.  Subsequent to that hearing, the 
appellant submitted some private medical evidence and a 
written waiver of consideration of additional evidence by the 
RO.  See 38 C.F.R. §§ 19.37, 20.1304.  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant has a high school diploma and two years of 
business college education.  The appellant's work experience 
mostly consists of 32 years of gainful employment in the 
shipping department of a chemical plant, followed by some 
work as a security guard; he was last employed in 1992.  

3.  The appellant's service-connected disabilities consist of 
a lumbar spine disability, evaluated as 60 percent disabling, 
a right knee disability evaluated as 20 percent disabling, a 
left knee disability evaluated as 10 percent disabling and a 
right hip disability evaluated as 20 percent disabling.  
These conditions result in a combined service connected 
disability rating of 80 percent (including a bilateral factor 
of 2.8 for the bilateral knees).

4.  With full consideration of the appellant's educational 
background and occupational experience, and with resolution 
of doubt in the appellant's favor, it is more likely than not 
that the appellant's service-connected disabilities are of 
such severity as to preclude him from obtaining or retaining 
substantially gainful employment.

5.  The evidence of record does not establish that the 
appellant currently has a diagnosis of any cervical spine 
disorder that is related to service.  The appellant has 
submitted no medical evidence showing that any existing 
cervical spine disorder is related to service or to an in-
service event or to any service-connected disability.

6.  The appellant has also not submitted any medical evidence 
that indicates that his service-connected low back disability 
or knee disability or hip disability aggravated or caused to 
worsen any cervical spine disorder.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the combination of his various orthopedic disabilities 
precludes him from securing or following a substantially 
gainful occupation; thus a total rating based on individual 
unemployability is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

2.  The appellant has not submitted evidence of a well-
grounded claim for secondary service connection for a 
cervical spine disorder.  38 U.S.C.A. §§  1101, 1110, 1112, 
5107(a) (West 1991 & Supp 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated that the threshold 
question that must be resolved with regard to each claim is 
whether the claimant has presented evidence that the claim is 
well-grounded; that is, that the claim is plausible.  If he 
has not, his appeal fails as to that claim, and VA is under 
no duty to assist her in any further development of that 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Case law provides that, although a claim 
need not be conclusive to be well-grounded, it must be 
accompanied by evidence.  A claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  These considerations pave the way for the 
analysis below.

I.  Total Rating Claim.

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increase rating.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) and Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  A claim for a total rating for compensation purposes 
based on a veteran's contention that he is unable to secure 
and follow a substantially gainful occupation due to service-
connected disabilities shares the essential characteristics 
of a claim for an increased rating.  Suttmann v. Brown, 5 
Vet. App. 127, 128 (1993) and Proscelle, 2 Vet. App. at 631.  
The appellant has presented a well-grounded total rating 
claim within the meaning of 38 U.S.C.A. § 5107(a).  Moreover, 
as all evidence necessary to an equitable disposition of the 
appellant's total rating claim was obtained by the RO, the VA 
has fulfilled its duty to assist.  38 U.S.C.A. § 5107(a).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  The existence or 
degree of non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.  Presently, the appellant's combined 
schedular evaluation is 80 percent.  38 C.F.R. §§ 3.340, 
4.16, 4.25.

A determination regarding individual unemployability due to 
service-connected disorders involves consideration of 
objective impairment with consideration of factors affecting 
the individual, where necessary, to reflect the true level of 
the veteran's disability.  Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  An unemployability rating is based 
primarily upon the average impairment in earning capacity.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.

In this case it is noted that the appellant has approximately 
two years of business college education, and has had 
occupational experience in the shipping department of a 
chemical plant and as a security guard.  He has testified 
that he last worked in 1992, and that he had to terminate his 
employment due to his back disability.  See August 1999 RO 
Hearing Transcript, p. 1.

The Board initially notes that, under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant on motion.  The Board notes that disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into 
whether there is limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.

The appellant testified that he was not able to maintain a 
full working day due to his back, knees and right hip, in 
that he cannot stand for very long, walk for any distance, 
squat, bend or drive a car.  See Travel Board Hearing 
Transcript pp. 1-6.  The appellant further stated that he is 
in pain all the time; that he suffers from spasms; that he 
suffers from pain radiating into his right leg, sometimes 
with difficulty picking up his right foot; that his right leg 
is shorter than the left and his right knee is unstable; that 
he takes pain medications and muscle relaxants; and that he 
has to go to the VA for shots in his back every two months.  
See Travel Board Hearing Transcript pp. 8-15.  

Review of the recent medical evidence of record reveals that 
the appellant underwent VA medical examinations in January 
1993, January 1996, December 1997, and July 1998.  The 
appellant's complaints and the physical findings were 
essentially similar at each examination.  He complained of 
constant pain in the back and right hip, as well as pain and 
instability of the right knee.  The appellant said that he 
could neither stand nor sit for more than 30 minutes at a 
time and that he could only ambulate for a short distance.  
Each examiner noted that the appellant demonstrated a 
significant limp with use of a cane.  The July 1998 examiner 
stated that the appellant had a markedly unsteady gait.  
Significant restriction of motion of the lumbar spine and the 
right hip were noted in each examination, as well as 
limitation of motion of the knees.  Pain on motion was also 
objectively noted by each of the examiners.  Use of a back 
brace and a built up right shoe was observed.  The appellant 
was noted to be in a moderate amount of pain and discomfort 
when he tried to perform range of motion of the back and hip 
which caused him to have pain and lose his balance.  The 
hardest thing for him to do was to get up from his chair 
which could take two to three attempts.  

The evidence of record includes the discharge summary from a 
VA hospitalization in August 1994; a written statement from 
an employer, dated in April 1997; and an application for 
Alabama handicapped parking privileges, dated in April 1997.  
In August 1994, the appellant underwent a decompressive 
laminectomy of L3 to L5 in a VA hospital; the associated 
discharge summary stated that the appellant was to use a cane 
to walk and that he was not to lift any heavy objects or 
engage in any strenuous activities.  The April 1997 written 
statement from the appellant's former supervisor at his 
security guard job stated that the appellant had worked for 
him for 18 to 24 months, and that, during that time, his hip 
condition deteriorated such that the appellant could no 
longer perform his duties without severe pain.  The April 
1997 parking application was signed by a treating physician 
of the appellant; the doctor certified that the appellant was 
unable to walk two hundred feet without having to rest and 
that he was severely limited due to an arthritic, 
neurological or orthopedic condition.

Based on its review of the relevant evidence, including that 
relating to the lumbar spine disability and the right hip and 
bilateral knee disabilities discussed above, and giving the 
benefit of the doubt to the appellant, the Board finds that 
it is as likely as not the appellant is precluded from work 
by the combination of his knee, lumbar spine and right hip 
disabilities as he is due to his other non-service-connected 
impairments.  The severely impaired gait, chronic pain, need 
for pain medications and muscle relaxants and inability to 
sit or stand for any more than a very short period of time 
clearly interfere with the appellant's capacity to engage in 
substantially gainful employment.  As the appellant has been 
found to be restricted in his physical capacity to perform 
work-related physical movements due to his bilateral knee, 
right hip and lumbar spine disabilities, a total disability 
based upon individual unemployability is warranted.

II.  Secondary Service connection Claim.

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred during service.  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that a claimant is entitled to service connection on a 
secondary basis when it is shown that the claimant's service-
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Moreover, where the determinant issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.  Thus, the appellant cannot meet his 
initial burden of proof for purposes of determining that his 
claim is well-grounded by relying on his own opinion, or his 
representative's opinion, as to medical matters.

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Review of the service medical records reveals that the 
appellant was treated for complaints of right hip pain which 
subsequently led to a diagnosis of ossifying periostitis in 
February 1947.  The service medical records include no 
complaints, findings or diagnosis of a cervical spine 
disorder.

The appellant testified at his October 1999 Travel Board 
hearing that he had had an operation performed on his neck 
approximately three years prior and that he began to have the 
neck problem about five years previous, although there were 
symptoms for 10-15 years before that.  See Travel Board 
Hearing Transcript pp. 1-3 and p. 12.  The appellant stated 
that he was told by a doctor that the shortening of the right 
leg affected his whole spine.  See Hearing Transcript pp. 10-
11.  

The appellant has submitted private medical evidence which 
indicates that he underwent an anterior cervical fusion at 
C5-6 and C6-7 in September 1999.  However, there is no 
indication in the treatment records, dated in October and 
November of 1999, that the appellant's cervical spine 
disorder was in any way related to any of his service-
connected disabilities.  

The appellant underwent VA medical examinations in July 1998, 
December 1997, January 1996, and January 1993.  During each 
examination the appellant complained of neck pain and 
diagnoses relating to the cervical spine were rendered.  
These diagnoses included cervical radiculopathy and 
degenerative disc disease of C5-7, as well as pain and 
limitation of motion secondary to the radiculopathy and disc 
disease.  However, there is no indication in any of the 
examiner's reports that any of the appellant's cervical spine 
symptomatology was in any way related to any of his service-
connected disabilities.

Review of the private medical evidence of record reveals that 
the appellant sought treatment, in July 1991, for complaints 
of neck pain after being rear-ended by a semi-truck in May 
1991.  He presented with a prior history of having 
difficulties with his neck and it was noted that he was 
involved in an accident, in 1979, that resulted in some 
fractured ribs.  The diagnosis rendered was acute traumatic 
Grade 1 cervical strain/sprain injuries of the paraspinal 
soft tissues associated with paraspinal myospasms and 
radiculalgia, complicated by underlying osteoarthritis.  

The appellant subsequently suffered a whiplash injury after 
being in another rear end motor vehicle accident in September 
1991.  In December 1991, he was noted to have been 
complaining of neck pain and occasional weakness and numbness 
of the right arm since that accident.  He also complained of 
pain on range of motion of the neck.  The clinical impression 
was paracervical muscle strain and spasm, with possible 
cervical radiculopathy.  

A November 1992 written statement from the appellant's 
treating neurologist indicates that this physician had been 
following the appellant for his back problems.  The 
neurologist noted that the appellant had suffered a 
shortening of his right leg in-service and then opined that 
the appellant's back pain was directly related to the 
imbalance of the pelvis related to the shortening of the 
right lower extremity.  However, there is no indication that 
October 1992 letter, or in the treatment records of that 
neurologist, dated between December 1991 and October of 1992, 
that the appellant's cervical spine disorder was in any way 
related to any of his service-connected disabilities.

The appellant has asserted that his cervical spine disorder 
is related to service on a secondary basis, but he has 
offered no medical evidence on that point.  Where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a claim not well-grounded.  

The Board also notes that appellant has submitted no medical 
evidence that indicates that an etiologic relationship does 
exist between his service-connected low back disability, or 
his right hip or knee disabilities and the claimed cervical 
spine disorder.  He has submitted no medical evidence that 
indicates the existence of any relationship between his 
cervical spine disorder and his back disability or right hip 
disability, nor has he submitted any medical evidence that 
indicates that any of his service-connected disabilities has 
aggravated the claimed cervical spine disorder.  In fact, 
there is nothing to indicate any kind of an etiologic 
relationship between a service-connected disability and the 
cervical spine disorder, and there are no medical opinions of 
record stating that there is such a relationship.  
Furthermore, the Board notes there was no diagnosis of any 
cervical spine pathology until after the May 1991 motor 
vehicle accident (almost forty-five years after service) 
which resulted in cervical trauma.  Prior to that, there is 
no medical evidence of record of any pertinent complaints or 
symptoms.  The Board also notes that the appellant did not 
mention anything about a cervical spine problem when he 
submitted his lumbar spine claim on a secondary basis in 
April 1992.

Review of all the evidence of record reveals that the 
appellant has submitted no medical evidence, except the 
statement of his opinions contained in his testimony and in 
various statements, to establish that he has any cervical 
spine disorder secondary to any of his service-connected 
disabilities or that he currently suffers from any cervical 
spine pathology that is related to service and his statements 
are not competent evidence as to medical diagnosis or 
causation.  Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, a cervical 
spine disorder is not shown by the evidence of record until 
many years after service and the appellant has not submitted 
competent medical evidence showing that he currently has any 
cervical spine disorder that is linked to any incident of 
service or to any service-connected disability.  His claim is 
accordingly not well-grounded and consequently must be 
denied.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Furthermore, there has been no medical showing that the 
claimed cervical spine disorder has been aggravated by any of 
the appellant's service-connected disabilities.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Accordingly, there is no medical evidence of record that 
demonstrates that the appellant currently has any cervical 
spine pathology that is secondary to any of the appellant's 
service-connected disabilities.  Where there is no medical 
evidence which indicates that there is a service 
relationship, the claim is not well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Thus, the claim for secondary 
service connection for a cervical spine disorder must be 
denied as not well-grounded.  Grivois v. Brown, 6 Vet. App. 
136 (1994).  Because the appellant's claim is not well-
grounded, the VA is under no duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
notes that the RO's rating decision of December 1998, and the 
Statement of the Case (SOC), dated in July 1999, indicated to 
the appellant that this claim was being denied because the 
claimed cervical spine disorder was not incurred secondary to 
any service-connected disability.  The Board views that 
information as informing the appellant of the type of 
evidence needed- thus satisfying Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Finally, there is no suggestion in the 
record that there are medical records available which, if 
obtained, would change this outcome.

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any cervical spine 
pathology secondary to any of his service-connected 
disabilities, and since he has failed to present competent 
medical evidence that his claim of entitlement to secondary 
service connection for this disorder is plausible, that is, 
he has failed to present medical evidence that links the 
alleged condition to a service-connected disability, the 
claim for secondary service connection for a cervical spine 
disorder must be denied as not well-grounded.  Dean v. Brown, 
8 Vet. App. 449 (1995).


ORDER

A total disability evaluation based on individual 
unemployability is granted subject to the law and regulations 
governing the award of monetary benefits.

A well-grounded claim for entitlement to secondary service 
connection for a cervical spine disorder not having been 
submitted, the appellant's claim is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

